DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 
Status
	Applicant’s reply dated 24 January 2022 to the previous Office action dated 12 November 2021 is acknowledged. Pursuant to amendments therein, claims 1, 5, 8-10, 14, and 17-18 are pending in the application.
	A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 1, 5, and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2021.
It is also noted that further constituent cysteine is an elected species.  Election was made without traverse in the reply filed on 02 June 2021.
Claims 10, 14, and 17-18 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 14, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
Claim 10 recites a composition that consists of a trivalent chromium compound-lactoferrin complex, a taurine or derivative thereof, and optionally cysteine, with specified parts by weight, but the specification as-filed does not disclose a composition that is limited to only those 2 or 3 components.  In particular, the specification does not recite any composition that “consists of” only such components, the claims in the specification as-filed recite a composition “comprising” such components (i.e., open-ended language), and no specific examples only consist of such components.  Although applicant points to Preparation 2 as being so limited, with the option to add cysteine disclosed in pages 4-5 of the specification, Preparation 2 also includes water (which may be completely removed via spray-drying?) and milk powder, and claim 10 does not include milk powder (and water?).  Thus, the recitation of a composition that consists of a trivalent chromium compound-lactoferrin complex, a taurine or derivative thereof, and optionally cysteine, with specified parts by weight, lacks support in the specification as-filed.  Claims 14 and 17-18 are rejected as depending from claim 10 without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2010/0009014 A1; published 14 January 2010) in view of Ogawa et al. (JP 2011-190243 A; published 29 September 2011; citations herein to English machine translation made 12 February 2022).
Mao et al. discloses administrating an effective amount of a composition for inhibiting the formation of body fat wherein the composition comprises a lactoferrin and a trivalent chromium compound such as chromium (III) chloride hexahydrate (claim 8) wherein the lactoferrin and trivalent chromium compound form a complex (paragraph [0017]) wherein example compositions comprise 0.5 g chromium (III) chloride hexahydrate and 3 g lactoferrin out of a total 299.5 g (Example 1; paragraph [0023]) and 1 g chromium (III) chloride hexahydrate and 60 g lactoferrin out of a total 200,461 g (Example 2; paragraph [0024]) and 154.5 g chromium (III) chloride hexahydrate and 3 g lactoferrin out of a total 75,187.5 g (Example 3; paragraph [0025]).
Thus, Example 1 contains 0.5g/299.5g * 100% = about 0.1 wt% chromium (III) chloride hexahydrate and 3g/299.5g * 100% = about 1 wt% lactoferrin; and Example 2 contains 1g/200,461g * 100% = about 0.0005 wt% chromium (III) chloride hexahydrate 
Mao et al. does not disclose taurine as claimed.
Ogawa et al. discloses taurine as an active agent for reducing visceral fat thereby improving obesity (abstract) wherein taurine is administered in food at 5 wt% (Test Example 1 page 7).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao et al. and Ogawa et al. by adding 5 wt% of taurine as in Ogawa et al. to the composition of Mao et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of weight loss by adding an additional fat reducing / weight loss active ingredient thereto as suggested by Ogawa et al., and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., compounds/compositions known for weight loss) per MPEP 2144.06(I).
Regarding the claimed recitation of 0.1-1 parts by weight trivalent chromium compound, 1-20 parts by weight lactoferrin, and 1000-10,000 parts by weight taurine, all based on the total weight of the composition, such recitation specifies a weight ratio of the three named components.  Given that such recitation is a ratio, such ratio can be for example divided by 1000 and thus expressed as 0.0001-0.001 : 0.001-0.02 : 1-1000 (trivalent chromium compound : lactoferrin : taurine).  As discussed above, Mao et al. discloses concentrations of chromium (III) chloride hexahydrate of about 0.0005-0.2 prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 10, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. in view of Ogawa et al. as applied to claims 10 and 17-18 above, and further in view of Lee et al. (US 2005/0048147 A1; published 03 March 2005; of record).
Mao et al. and Ogawa et al. are relied upon as discussed above.
Mao et al. and Ogawa et al. do not disclose cysteine as in claim 14.
Lee et al. discloses compositions for weight management (title) comprising bioactive compounds including one or more amino acids including cysteine wherein the composition may be extracted from fenugreek (abstract) wherein examples contain 0.79% and 0.67% cysteine (paragraph [0100]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao et al., Ogawa et al., and Lee et al. by including the cysteine of Lee et al. in the composition of Mao et la. in view of Ogawa et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of weight loss by adding an additional weight loss active ingredient thereto prima facie obvious to combine equivalents known for the same purpose (i.e., compounds/compositions known for weight loss) per MPEP 2144.06(I).
Regarding the claimed recitation of 100-5000 parts by weight of cysteine based on the total weight of the composition, such recitation read in combination with the previously claimed parts by weight limitations as discussed above specifies a weight ratio in combination with the three previously named components as discussed above.  Given that such recitation is a ratio, such ratio can be for example divided by 1000 as discussed above and thus expressed as 0.1-5.  As discussed above, Lee et al. discloses concentrations of cysteine of 0.79 and 0.67%, which lie within the claimed ratio.

Response to Arguments
Applicant’s arguments, see remarks pages 5-8, filed 24 January 2022, with respect to the rejections under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that Mahe et al. (of record) requires petroselinic acid with the taurine.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited above.
Applicant also argues that Test Example 2 and Fig. 3 in the instant specification demonstrate unexpected results (remarks page 5), however, trivalent chromium-lactoferrin complex and taurine are both known weight loss active ingredients as noted in the prior art cited above, and thus such results are not unexpected.  Moreover, such 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617